The opinion of the court was delivered,
by Thompson, C. J.
— We entirely concur in opinion with the learned judge below that there is nothing in the Act of the 24th of February 1845, relating to the number of viewers to be appointed by the Quarter Sessions of the counties of Butler, Allegheny, Luzerne, Lycoming and Clinton, which repeals the 39th section of the Act of 13th June 1836, which provides for the appointment by the courts of “six fit persons” to inspect bridges erected by the county, and report thereon according to the provisions of the 41st and other sections of that act. The 1st section of the Act of 1845 does alter and change the Act of 1836 as to the number of viewers to be appointed to view and lay out roads and view the sites of bridges as in the counties mentioned. This change obviously relates to viewers to lay out roads and fix bridge *461sites, because one of said viewers is required to be a surveyor, and there could be no occasion for this qualification in an inspector of a bridge. Indeed the Act of 1886 does not designate these appointees reviewers, but “ fit persons;” (see section 39), and “the persons appointed;” (see the 41st and 42d sections). It carefully and purposely, no doubt, avoids giving the same designation to them as is given to original viewers. Their true designation would be “inspectors,” for that is their designated duty. We cannot therefore regard a statute whose distinct purpose it is to reduce the number of viewers required to locate a road or fix the site of a bridge, as reducing the number of “ fit persons” to inspect the work done on a bridge after it is claimed to be finished. These duties and functions are entirely dissimilar, as is their designation. The reduction of the number of the former leaves untouched the number of the latter. That the legislature so understood it in this way, we may refer to the Act February 11th 1854, relating to Beaver, Butler and Lawrence counties to show. It is in the very terms of the Act of 1845, about referred to, but with the addition that the “ provisions of the section shall include viewers appointed to inspect bridges under the 39th section of the General Road Law of 1836.” This would have been entirely unnecessary if without it the provisions of that act were supplied by reducing the number of road and bridge site viewers.
We also concur with the learned judge below that the report of the persons appointed to inspect the bridge was substantially a report against the completion of the work according to contract, and of the amount necessary to be deducted to bring it up to the requirements of the contract. Nothing could more clearly show the last matter than a report of the deficiencies, and an itemized report of the cost of the work and materials necessary to supply the deficiencies. These added together, as was done in the report, amounted to $112.60, and showed the deficiency quite as well as would the same sum in round numbers, if not better. The court were informed that the amount ($112.60) mentioned would bring up the bridge to the contract, and it directed that sum to be deducted, and the balance to be paid with interest from the date of filing the report. That was certainly all right. It would not be very equitable for the county to be relieved from accountability for interest, because she chose to suspend payment, and litigate without a cause, as the result of this case shows. No such rule as that exists in her favor.
Order of the Quarter Sessions is affirmed, with costs.